Terry, C. J., delivered the opinion of the Court
Baldwin, J., concurring.
Defendants, in December, 1857, purchased a lot at sheriff's sale. Soon after, they entered into possession and erected certain buildings, which remained on the lot until the 25th of May, 1858, when they were removed by defendants.
On the 25th of May, 1858, the defendants in execution sold the premises to plaintiff, and a day or two afterwards, tendered to defendants in this action the money necessary to redeem the lot, which was accepted by them.
This suit was instituted to recover the value of the buildings removed by defendants, previous to the redemption. The Court below entered a judgment of nonsuit, from which plaintiff appeals.
There was no error in the judgment. It nowhere appears in the record that the buildings in question were ever annexed to the soil. They appear to have been mere temporary structures placed upon the lot by the party in possession, and removed by him before his possession terminated.
Judgment affirmed.